Citation Nr: 1308810	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-40 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral disorder of the lower extremities, including a disorder of the nerves and knees, with leg pain.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel




INTRODUCTION

The Veteran had active service from July 1970 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board recognizes that the RO has thus far adjudicated the claim for service connection for a bilateral disorder of the lower extremities as entitlement to service connection for nerve disorder and chronic leg pain, bilateral lower extremities.  However, the Board agrees with the observations of the Veteran's representative, who recently noted that due to his lack of familiarity with medical terminology, the Veteran had focused on the neurological component of his lower extremity problem as opposed to the problem with his knees, which is an alternative source of at least some of his reported symptoms.  In fact, Clemons v. Shinseki, 23 Vet. App. 1 (2009), specifically held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a Veteran, without medical expertise, is only competent to report symptoms, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.  Consequently, the Board finds that this claim includes a claim for disability associated with the knees, and has recharacterized the issue on appeal accordingly.  

Since the Board has determined that the Veteran's claim for service connection for bilateral disorder of the lower extremities includes entitlement to service connection for bilateral knee disability, the Board has additionally considered medical evidence relating to the Veteran's knees.  In this regard, private medical records from Dr. Timothy Sandell include a March 2004 bone scan that revealed mild degenerative-type changes in both knees, and a May 2006 X-ray that revealed degenerative joint disease (DJD) of the left knee.  The Veteran's service treatment records also document complaints and treatment to the Veteran's left knee as a result of a motor vehicle accident in June 1971, and follow-up treatment in July 1976 that resulted in a diagnosis of chondromalcia of the left patella approximately two years prior to the Veteran's discharge from active service in July 1978.  Post active service Naval Reserve records additionally reflect that the Veteran reported a history of arthroscopic surgery to the left knee as early as 1982 by Dr. F. Schulz at St. Mary-Corwin Hospital in Pueblo, Colorado.  Those records further reflect that the Veteran subsequently reported a second surgery to his left knee in May 1993.  Therefore, based on all of the foregoing, the Board finds that the Veteran should be provided an appropriate VA examination and opinion as to whether any current neurological and/or orthopedic disability of either or both lower extremities, including arthritis of the knees, is related to the injuries sustained during service in June 1971.

It should also be noted that arthritis is considered a chronic disability under 38 C.F.R. § 3.309(a) (2012).  Therefore, in the process of rendering his or her opinion, the examiner must also consider the Veteran's complaints of continuing bilateral knee problems since his motor vehicle accident in service in 1971.  

Authorizations should also be obtained from the Veteran so that an effort can be made to obtain any records for the Veteran that still may be in the possession of Dr. F. Schulz and/or St. Mary-Corwin Hospital in Pueblo, Colorado, especially relating to the knee surgeries in 1982/1983 and May 1993.  If the May 1993 surgery occurred at another facility, the Veteran should be instructed to fill out a second authorization containing the name of the second facility and the name of the surgeon, if it is someone other than Dr. Schulz.  

The Board also notes that in various written statements and statements of medical history, the Veteran has indicated that he has pursued a claim for Social Security Administration (SSA) disability benefits since June 2009, which was reportedly denied but subsequently appealed, and the record does not reflect that any of the records from this claim were ever requested by the RO.  Therefore, on remand, an effort should also be made to obtain all of the records associated with the Veteran's claim for SSA disability benefits.  

Finally, with respect to the issue of entitlement to service connection for depression, the record reflects that it is the Veteran's primary contention that his depression is secondary to his bilateral disability of the lower extremities.  Thus, based on the development requested above, the Board finds that its decision with respect to this issue should be deferred until the completion of that development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Authorizations should be obtained from the Veteran so that an effort can be made to obtain any records for the Veteran that still may be in the possession of Dr. F. Schulz and/or St. Mary-Corwin Hospital in Pueblo, Colorado, especially relating to the knee surgeries in 1982/1983 and May 1993.  If the May 1993 surgery occurred at another facility, the Veteran should be instructed to fill out a second authorization containing the name of the second facility and the name of the surgeon, if it is someone other than Dr. Schulz.

2.  Request, directly from the SSA, complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All efforts to fulfill this development should be documented in the claims file, and if the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his bilateral disorder of the lower extremities, including a disorder of the nerves and knees, with leg pain.  The claims folder should be reviewed by the examiner and the VA examination report should note that review.  All appropriate studies and tests should be conducted. 

Specifically, the VA examiner's opinion should address whether it is at least as likely as not (50 percent probability or greater) that any neurological and/or orthopedic disability of either or both lower extremities, including arthritis of the knees, is related to the Veteran's motor vehicle accident during service.  The examiner must provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, and specifically consider the Veteran's complaints of continuing bilateral knee problems since his motor vehicle accident in service in 1971.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, given the opportunity to respond thereto, and the case should thereafter be returned to the Board if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


